Title: John Adams to William Stephens Smith, 18 January 1797
From: Adams, John
To: Smith, William Stephens


          
            Dear Sir
            Philadelphia January 18th: 1797—
          
          I Received yesterday your kind Letter of the 13th and Return you and yours the Compliments of the Season and Thanks of your Congratulations on the Probability of a Cartain Election the felicities or infelicities of what Events however are Hidden from our Vew by that impenetrable Veil which Covers Futurity the Prospect at Present is not very bright a Country Impotent at Sea tho Powerful at Land indignantly Sees itself Injured with Circumstances of Contempt and Insolence by more Then one foreign Nation and will hardly be Persuaded to bleive That it is not more or less the fault of thair Government Tho that Should be administered with all the zeal Diligence Fidelity and Skill that its administraters Profess if I am in, I Cannot retreat and indeed I would not if I Could for I May as will mount a breach as another and if it falls to my Lot it will not be my

fault and I will rely on the Spirit and Resources of my Country—and the Blesing of Providence I have alredey as Good a Coach as I wish and as I must have a Chareat I have ingaged a Good one here in Case I Should want it I want two Pair of Bay Horses and have written to Mr Abraham Hunt of Trinton and mr Drake of Brunswick Mr Hunt whose answer I have Received Cannot at Present Supply me from mr Drake I have no answer if you Hear of one or more Pairs I Should be Glad you would inform me of them and thair Prices
          I am not able to Say that Little Suzen is the Greatest beauty I Ever See But I know I have two Charming Little Grand Daughters both of wich appear beautiful in my Eyes they are both “fine Crosses” your kind wishes for my Success and Prosperity are Very Obliging and are Returned by mine for yours the Socratic Philosophy, the Roman Empire the Christian Religion all great things Have begun by being Despised our Nation began in Contempt and altho it Punished that offence in one Nation it is not yet Sufficiently Respected
          I hope we Shall not have to make another Nation Repent of her insolence at So great an Expence of Blood Treasure Labour— I am Sir affectionate yours
        